 In the Matter of THE HANSON-WHITNEY MACHINE COMPANYandINTERNATIONAL UNION7 UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL No. 428Cases Nos. C-455 and B-801.-Decided July 8,1938MachineManufacturing Industry-Interference,Restraint,and Coercion-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding clerical and supervisory employees;employees on hourlywage basis ; similar vacation privileges and overtime wage ; general wage in-crease-Representatives:proof of choice:comparison of list of employees withunion membershipcards-Collective Bargaining:differentiated from adjustmentof individual grievances;negotiation in good faith;failure to make counterproposals;dilatory tactics; refusal to recognize representatives,as exclusiverepresentative;special forms of remedial order:recognition as exclusive repre-sentative;negotiationInvestigation of Representatives:petition for, dismissed,in view of order to bargain.Mr. Bernard J. Donoghue,for the Board.Hewes, Prettyman, Awalt and Smiddy, by Mr. Thomas Hewes,ofHartford, Conn., for the respondent.Mr. Frank P. Tucci,of New York City, for the Union.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges having been filed on behalf of International Union,United Automobile Workers of America, Local No. 428, herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by A. Howard Myers, Regional Director for the First Region(Boston, Massachusetts), issued and duly served its complaint datedDecember 6, 1937, against The Hanson-Whitney Machine Company,Hartford, Connecticut, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.With reference to the unfair8 N L. R.B.,No. 18.153 154NATIONAL LABOR RELATIONS BOARDlabor practices, the complaint alleged in substance that the respond-ent had refused to bargain collectively with the Union which hadbeen designated as their bargaining representative by a majority ofthe respondent's employees in an appropriate unit.At the hearing,the complaint was amended to include an allegation as to additionalacts of coercion and intimidation committed by the respondent'ssupervisory employees.On December 13, 1937, the respondent filedan answer which, as amended on January 4, 1938, and at the hearing,denied that it had engaged in the unfair labor practices and allegedthat it has the right to bargain with individual employees who maydesire so to bargain with it.On July 8, 1937, a petition was filed on behalf of the Union withthe Regional Director alleging that a question had arisen concerningthe representation of employees of the respondent, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act.On October 12, 1937, the Board, acting pur-suant to Article III, Section 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered that thecases be consolidated for the purposes of hearing and, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of saidRules and Regulations, ordered an investigation of representativesand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.Notices of hearing on thecomplaint and the petition were issued and duly served upon therespondent and the Union.Pursuant to notice, a hearing was held on January 4 and 5, 1938, atHartford, Connecticut, before CharlesW. Whittemore, the TrialExaminer duly designated by the Board. The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedallparties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. - Therulings are hereby affirmed.On February 11, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct and recommended that, upon request, the respondent bargain col-lectively with the Union as the exclusive representative of the em-ployees in the unit therein found to be appropriate for the purposes ofcollective bargaining.Thereafter, the respondent filed exceptions to DECISIONS AND ORDERS155the Intermediate Report and on April 12, 1938, together with theUnion, presented oral argument before the Board.The respondentalso filed a brief which has been considered by the Board.The Boardhas also considered the exceptions to the Intermediate Report andfinds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Hanson-Whitney Machine Company, a Connecticut corpora-tion, is engaged in the manufacture, sale, and distribution ofmachines, tools, taps, thread gages, hobs, and other products at itsplant in Hartford, Connecticut.During the period between April 1and June 30, 1937, the respondent secured 67 per cent of the materialspurchased by it from concerns located outside the State of Con-necticut.The value of the respondent'ssalesduring 1937 was between$800,000 and $1,000,000.During the period between April 1 andJune 30, 1937, 81 per cent of the respondent's sales wereshipped todestinations outside the State of Connecticut.H. THE ORGANIZATIONINVOLVEDInternationalUnion, United AutomobileWorkers of America,Local No. 428, is a labor organization affiliated with the Committeefor Industrial Organization.It admits to membership the respond-ent's production and maintenance employees, exclusive of clerical andsupervisory employees.III.THEUNFAIR LABORPRACTICESA. The appropriate unitThe Union urged that the production and maintenance employees,excluding clerical and supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining.During its ne-gotiations with the Union, which will be discussed below, the respond-ent raised no objection to the appropriateness of this unit.In its answer, the respondent denied that a unit consisting only ofproduction and maintenance' employees is appropriate.During thehearing, however, it failed to adduce testimony to indicate the unitit does deem appropriate.The respondent sought to show that eachof its' employees is a specialist in a particular task, and that thereforethe segregation of any employees into an appropriate unit is impos-sible.The respondent's contentions, however, have no merit. 156NATIONAL LABOR RELATIONS BOARDAll the employees in the unit proposed by the Union are paid anhourly wage, receive time and a half for overtime, and are accordedthe same vacation privileges.In announcing a general wage increaseinMarch 1937, the respondent gave a 10-per cent increase in wagesto all the employees in this unit.Under the circumstances, we con-clude that the unit proposed by the Union is appropriate for the pur-poses of collective bargaining.We find that all the production and maintenance employees of therespondent, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the respondent the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.B. Representation by the Union of a majority in the appropriate unitThe complaint alleges that on and after July 2, 1937, the Unionhad been designated by the employees in the appropriate unit as theirrepresentative for the purposes of collective bargaining.The re-spondent prepared lists of its employees in the unit for the pay-rollperiods ending July 2 and December 1, 1937, which were introducedin evidence, as were the Union's membership cards and a list of itsmembers.The respondent did not question the authenticity of thesignatures on the cards nor did it dispute the Union's claims as to itsmembership.A comparison of the membership cards with the list ofemployees prepared by the respondent reveals that of the 134 em-ployees in the appropriate unit on July 2, 1937, 115 were members ofthe Union and that of the 139 employees in the appropriate unit onDecember 1, 1937, 117 were members of the Union.We therefore find that for the pay-roll period ending July 2, 1937,and at all times thereafter the Union was the 'duly designated repre-sentative of a majority of the employees in the appropriate unit andthat by virtue of Section 9 (a) of the Act, was the exclusive repre-sentative of all employees in the unit for the purposes of collectivebargaining.C. The refusalto bargain1.The chronologyof eventsThe Union commenced its organizational activities during thespring of 1937 and by June of that year was prepared to negotiatea contract with the respondent.The Union and the respondent first met on June 16, 1937, theUnion being represented by a committee and the respondent byEinar A. Hanson, its president, and-Leon B. Reed, its general man-ager.The committee presented a proposed contract to the respondent DECISIONS AND ORDERS157but its terms were not fully-discussed,as Reed requested additionaltime tostudyits contents.The Union's representatives voiced no ob-jection to adjourning the conference but insisted that the respond-ent issue and post a signed statement recognizing it as the exclusivebargaining representative of the employees in the appropriate unit.The respondent did not question the Union'smajority, Reed statingthat it did not matter whether or not it represented a majority ofthe employees.In view of the respondent's subsequent refusal tobargain with the Union as the representative of any of the employeesother than its members,Reed's statement clearly shows that the re-spondent already had determined not to accord exclusive bargainingrecognition to the Union.The proposed contract was retained bythe respondent for study and the meeting, was adjourned.The respondent did not post a notice of recognition,as the Unionhad requested.Instead,on the following day, Reed gave the Unioncommittee an unsigned statement which read :The management of HansonWhitneyMachine Co., uponrequest, has met with a committee for the purpose of collectivebargaining on the subjects of wages, hours and working condi-tions.The company will continue to carry on such negotiationswith this committee who declare that they are the chosen rep-resentatives of a group of our employees,namely,the membersof International Union A. W.A. Local#428.The company,however,reserves the right to meet and bargain individuallywith any employee who may elect that method and relationshipwith the management.The parties resumed their negotiations on June 21, 1937,the re-spondent being represented by Winthrop H. Whitney,one of its di-rectors, and by C. E.Wertman, its treasurer,in addition to Hansonand Reed. There is testimony that Whitney stated that "he did notsee how a manufacturer could operate successfully if he had to dealwith a bargaining committee."In spite of Whitney's denial, wecredit this testimony as it is consonant with the respondent's effortsto avoid bargaining with the Union.The respondent again askedthat the meeting be adjourned in order to give it an opportunity tostudy the contract.The Union did not object,but insisted that therespondent post the notice it had requested at the last meeting,claim-ing that the unsigned statement which the Union committee had re-ceived indicated that the respondent had -not' as yet recognized theUnion as the exclusive,bargaining representative of the employees.At the next conference,ReedgavetheUnion'srepresentativesprinted copies of a pamphlet entitled "Industrial Relations Policy ofThe -Hanson-WhitneyMachine Company"which bore Hanson'sprinted signature.The statement of policy incorporated the state- 158NATIONAL LABOR RELATIONS BOARDment which Reed had given to the Union committee on June 17,1937.It failed, however, to give the Union exclusive bargaining rec-ognition.The pamphlet also set forth the respondent's policy withreference to hours of employment, seniority rights, and other work-ing conditions and reiterated the respondent's determination to bar-gain individually with employees.Although the pamphlet statedthat the respondent intended to obey the letter and spirit of theAct, it also pointed out that the Act does not compel agreementsbetween employers and employees nor any agreement whatever.Subsequently, the respondent distributed copies of the statementof policy among the employees at the plant.Meanwhile, the Unioncontinued to insist upon exclusive bargaining recognition while therespondent maintained its original position that it would bargainwith the Union only as the representative of its members and thatitwould bargain individually with any of the employees who desiredato do so.On July 1, 1937, the Union committee again met with the respond-ent.The respondent again refused to grant the Union exclusivebargaining. recognition and insisted upon its right to bargain withemployees individually.The Union's representatives pointed outthat the respondent's contentions were not in accord with the pro-visions of the Act and again urged that the respondent recognize itas the exclusive representative of the employees in the appropriateunit.The pending negotiations terminated at this conference and sub-sequently the Union filed charges and a petition for investigation andcertification with the Board.2.Conclusions as to the refusal to bargainThe evidence clearly evinces the respondent's determination to evadeits duty to bargain in good faith with the Union.Although the,-re-spondent met with the employees' representatives and politely listenedto their demands, it failed either to bargain or to attempt to reachan agreement with the Union.The respondent's refusal to sign astatement recognizing the Union as the employees' exclusive bargaining representative clearly indicates its lack of good faith.Moreoverapart from consenting to recognize the Union as the bargaining rep-resentative of its members, the respondent failed to accept, reject, oroffer counterproposals to any of the Union's demands.As we havepreviously held,' "To meet with the representatives of the - em-ployees, however frequently, does not necessarily fulfill an employer'sobligations under this Section . . . Interchange of ideas, com-munication of facts peculiarly within the knowledge of either party,'Matter of S.L. Allen h Company,Inc., a CorporationandFederal Labor UnionLocalNo. 18526, 1 N. L. R. B. 714. D3;f`ISIONS AND ORDERS159personal persuasion and the opportunity to modify demands in ac-cordance with the total situation thus revealed at the conference is ofthe essence of the bargaining process."In its brief submitted to the Board, the respondent argues that"while the employer must bargain collectively with representativesof the employees, it is not a violation of that duty if lie bargains in-dividually with such persons who are authorized to present grievancesto him."The respondent misconstrues the proviso of Section 9 (a) ofthe Act which authorizes an individual or group of employees to pre-sent grievances to an employer.We found above that the Union rep-resents a majority of the employees in an appropriate unit and that itis the exclusive representative of all the employees in such unit for thepurposes of collective bargaining.Upon request of the Union, therespondent is under a duty to bargain with it as such and not solelyon behalf of its members.Although the resprnulent's employees.either individually or in groups, may present their grievances to it.the Act imposes upon the respondent the obligation to bargain ex-clusively with the Union in respect to rates of pay, wages, hours ofeniplov,rnent, or other conditions of employment.The respondent's claim to have bargained in good faith is likewisenegated by its issuance of the "Statement of Policy" during the courseof the negotiations and without consulting the Union's representa-tives concerning it.The publication of this statement, which coveredmany of the issues then under discussion with the Union, constituteda clear evasion by the respondent of its duty to continue its negotia-tions with the Union.Accordingly, we find that the respondent has refused to bargaincollectively with the Union as the exclusive representative of its em-ployees in an appropriate unit curl has thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act.Tv.THE EFFECT OF TITE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE PETITIONIn view of the findings in Section III above as to the appropriateunit and the designation of the Union by a majority of the respond-ent's employees as their representative, it is not necessary to con- 160NATIONAL LABOR RELATIONS BOARDsider the petition of the Union for certification of representatives.Consequently, the petition for certification will be dismissed.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 428, is a labor organization, within the meaning of Section2 (5) of the Act.2.All the production and maintenance employees of the respond-ent, excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3. International Union, United Automobile Workers of America,Local No. 428, is and has been at all times since the pay-roll periodending July 2, 1937, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectively withInternational Union, United Automobile Workers of America, LocalNo. 428, as the exclusive representative of all the employees in suchunit, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.5.By refusing and continuing to refuse to bargain collectivelywith International Union, United Automobile Workers of America,Local No. 428, as above stated, and thereby interfering with, restrain-ing, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that TheHanson-Whitney Machine Company, Hartford, Connecticut, and itsofficers, agents, successors, and assigns shall:-1.Cease and desist :(a)From refusing to bargain collectively with InternationalUnion, United Automobile Workers of America, Local No. 428, as theexclusive representative of all its production and maintenance em-ployees, except clerical and supervisory employees; DECISIONS AND ORDERS161(b)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request bargain collectively with the International Union,United Automobile Workers of America, Local No. 428, as the ex-clusive representative of all its production and maintenance em-ployees, except supervisory and clerical employees, with respect torates of pay, wages, hours of employment, and other conditions ofemployment ;(b) Immediately post notices in conspicuous places throughoutits plant, and maintain such notices for a period of thirty (30) con-secutive days, stating that the respondent will cease and desist asaforesaid and will take the affirmative action set forth in paragraph2 (a);(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.-And it is further ordered that the petition for investigation andcertification of representatives be, and it hereby is. dismissed.